CRANDALL, Judge.
Appellant, Lisa Wait, signed an entry of appearance in a dissolution proceeding on December 4, 1982. On January 10, 1988, a default and inquiry was granted and a hearing was set for January 24, 1983. On January 24, 1983, appellant appeared in court and testified but filed no responsive pleading. A default judgment was entered that day. Appellant did not file a motion to set aside or vacate that decree. She did file a notice of appeal on July 19, 1983, after having been granted leave to file a late notice of appeal.
A default judgment is not appealable in the absence of a motion to set aside or vacate. Vonsmith v. Vonsmith, 664 S.W.2d 7, 8 (Mo. banc 1984).
Appeal dismissed.1
KAROHL, P.J., and REINHARD, J., concur.

. Appellant’s motion to strike respondent’s supplemental legal file is rendered moot by this opinion.